PER CURIAM
In this dissolution proceeding husband appeals, challenging the subject matter and personal jurisdiction of the trial court, as well as the court’s award of permanent spousal support, disposition of his military pension rights and award of attorneys’ fees. Wife cross-appeals, challenging the property division and the adequacy of the attorney fees awarded.
The trial court properly determined jurisdiction under ORS 107.075(2).1
After the case was argued in this court, the Supreme Court of the United States decided McCarty v. McCarty, 453 US 210, 101 S Ct 2728, 69 L Ed 2d 589 (1981), holding that military pension rights are not subject to division in dissolution proceedings. The part of the decree that did that here therefore cannot stand. Because that division was part and parcel of the trial court’s whole determination of support, property division and attorneys’ fees, it is appropriate to remand the matter for reconsideration.
Affirmed in part and remanded for reconsideration. No costs.

 ORS 107.075(2):
"When the marriage was not solemnized in this state or when any ground other than set forth in ORS 106.020 or 107.105 is alleged, at least one party must be a resident of or be domiciled in this state at the time the suit is commenced and continuously for a period of six months prior thereto.”